Title: To John Adams from Thomas Rodney, 20 November 1791
From: Rodney, Thomas,Rodney, Caesar Augustus
To: Adams, John



Dr. Sir
Dover Bastile Novr: 20th 1791



Be not offended that I write to you from the Cells of a Bastile—You are Acquainted with the Chief Justice of Pensylvania, and if my own sentiments does not inform you, He can, inform you Whether I am worthy Your attention or not—  And however I may be viewed myself, I view you and him as having co-operated in the same principles through the Revolution and as Two shining stars in that political American Constitution which perchance it may be hereafter Considered the most Elustrious that ever has arisen in the World; as being the Authors of perhaps the greatest and most awfull revolutions that hath ever appeared in it at least since the flood.
I have read only the first volume of your late writings, and I consider that labour as a Rich and valuable Present to the World; There is no light that can be cast on the human Mind more valuable than that of revealing to it the Conduct of past ages; to shew them how various Nations in various Circumstances have Organized & conducted that Machine of Government.  In doing this you have laid down the principles which affoard every Man who reads them An opportunity of Judging for himself, with the same freedom and from the same source that you have drawn your Own Observations; and whether he Agrees with you or Not he is greatly Indebted to you for that information which Enables him to Judge for himself, and the work is not the less valuable for any difference of Opinion that may arise on the premisses between the Author and his readers.  The great Aim is to instruct the human mind the domination of Tyrany, is preserved by the Superior knowledge of the few Over the Ignorance of the Many, but light & knowledge will always brake the bonds of Tyrany Yet it is seldom that a people are sufficiently Enlightened to Act like few men on the light of reason only; therefore Tyrany is seldom opposed untill a people are seized by the feelings arising from its severe oppression.  but the Americans were singular in this respect their opposition was founded on knowledge and the light of reason they felt little oppression; so far from it they were in a state of great felicity but they saw by the light of Reason that the Principle of Mastery & Domination Claimed by great Brittain would place them in a State of slavery & subject them to every Evil their Masters Chose to impose upon them; they therefore preferred leaping at once out of felicity into danger and difficulty to preserve those rights Which they knew were the foundation of their felicity.  There rights Sir I am well pursuaded. You have supported and defended too steadfastly and too solemnly ever to desert them; for if you were to desert them it would be a self condemnation of all that you have done in their favour: but what mode or manner of Government is best and safest to preserve those rights? is a question that Politicians and Statements have differed in Opinion about in all Ages; and the natural rights of Man have been preserved in different Countries in different ways; It is Certainly then a valuable Labour to shew a free people who have just Assumed the Charge of their Own rights; the various ways that have been pursued in other free Nations; and no doubt upon this view a variety of different opinions will naturally arise, but Sir this does not lessen the value of the work in my view, because each mind is Enlightened and directed according to their various capacities to the same Object tho’ they may prefer different routs.
The Domination of a despotic Monarch forms the Extreme on one hand: The Domination of the people in their simple democratic capacity forms the Extreme on the other hand.  Some where between these two extremes, is placed the Medium which may best preserve the Equal rights of the Community; And this perhaps depends much on the Extent & particular Circumstances of the Community.  For it is Certain that a Community of Ten or a hundred Men would be governed most happily, and most safely, in the state of simply Democracy—but when the society increases and Extends so as to require a select and special government, then the difficulty Occurs how to form and Constitute this so that the Equal rights of the Community may be best Secured. and here arises the cause of various opinions;  but the more light and knowledge a people have the better it may be supposed the Majority will determine therefore the Utmost freedom of sentiment and opinion on this subject is Necessary to disseminate that knowledge which is Necessary to direct the Majority to determine in the best Manner; for as was Observed before the Ignorance of the many always tends to the Tyrany of the few who are better informed—The dominion of Man over the Animals that are much stronger than he is, Certainly is owing to his superior knowledge—so the superior knowledge of the few gives them the dominion over the many who are Ignorant; light and knowledge is therefore Essential to liberty But why Am I saying all this to you Sir when it is only what you already know?  It is only to shew you Sir that I am aware of the value of that work which proves your desire of preserving the liberty of your Country by Enlightening the minds of a few people.
The Federal Government seems to have been formed much after the Manner of the sentiments you express in your first Volume; yet I find some of the Advocates of that Government seem now to think your political Principles heretical; this is being less favourable to you than I am who was not an Advocate for that Government I thought it best to Improve the system that carried us thro’ the war without Altering from its principles; for I did not like to risk the Independance of America on so great a Change as was proposed, but seeing that the greater murmurs of the wise men of America were for the Change I did not oppose it, but hoped it would turn out for the best—And as I saw the people greatly oppressed I was in hopes it would affoard relief—And in respect to those immediately Interested in the department of Government and the public funds it has effected great relief, by the Establishment of a permanent revenue—And great benefit hath been extended to the country by the effects of a Regulated and increasing Commerce—but no great benefit has yet been felt from the Judicial department of that Government; Individual redress being Chiefly administered still by the state Government—And it has been from this sorce that the people have felt the heaviest Oppression; and much of it still remains in those states Which have not yet reformed their Police, and Especially in the one I belong to—I have felt myself the utmost force of this kind of Oppression. After being plundered of more than Twenty thousand pounds, of my brothers Estate left in my hands & my own I am obliged to submit to the Invidious Chambers of the Bastile; but my case has been peculiar and is grounded on political motives; it is the Price I have paid for my friendship to the Revolution; but Sir I will not trouble you with my Complaints, the Philosophic mind must suffer what it cannot avoid.
I was but a little over twenty years old when the first Congress met at New York but My brother Cæsar, was able with the proceedings to Communicate to me the knowledge that had been exhibited there and particularly from Mr. James Otis of Masichusetts; it was this which first Enlightened and gave my mind a proper direction on this subject.  Great Indeed was the Caracter my brother gave Mr. Otis.  He considered him as the Luminary of that August Assembly—And that he there Exhibited that light which afterwards was reflected from various stars in different parts of the Continent.
I was some time in the old Congress but it was not till after you went to Europe—I observed the distinction of Southern and Eastern Police—The Southern is Often more generous, and measures are proposed by that Interest with Ardor but if not immediately successful are neglected and soon forgot—The Eastern is more firm and steady, and measures after being undertaken are pursued—I found the latter in the war most generally to my mind altho I was always with the former when I thought their measures best, but I like a firm & steady Police.  I am not fond of hasty & inconsiderate plans.  You see Sir, altho this is but an Adventure, and May be thought an intrusion for aught I know that I write freely & openly to you, for which perhaps you may consider me, more knowing than wise, but perhaps it is some consolation to such as inhabit, such a place, that the mind is more free here than in the open Fields; for what more can be done to me? Nothing but to take a life which would relieve me from what I feel, and transmit the soul where it would enjoy other rewards for the exertion of Patriotic Virtue. May you ever persevere in that good cause which has made your name venerable in America,
I am with very great respect / your most obed

Thomas Rodney